


Exhibit 10.29


THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT -- TERMS AND CONDITIONS
EXECUTIVE COMMITTEE MEMBERS (U.S.)




1.
Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in Executive’s Award Notice (which forms part of this Agreement) as of
the Grant Date specified in Executive’s Award Notice, related to shares of the
Company’s common stock (“Shares”), subject to the terms and conditions set forth
in this Agreement and the Plan. The terms of the Plan are hereby incorporated in
this Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.



2.
Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below. Upon issuance and
transfer of Shares to the Executive following the Restricted Period (as defined
herein), Executive shall have all rights incident to ownership of such Shares,
including but not limited to voting rights and the right to receive dividends.



3.
Subject to other provisions of this Agreement and the terms of the Plan, on the
third anniversary of the Grant Date, all restrictions on the Units shall lapse
and the Shares subject to the Units shall be issued and transferred to
Executive. Effective on and after such date, subject to applicable laws and
Company policies, Executive may hold, assign, pledge, sell, or transfer the
Shares in Executive’s discretion. The three year period in which the Units may
be forfeited by the Executive is defined as the “Restricted Period.”

Notwithstanding the foregoing provisions in this paragraph 3, you will forfeit
all rights to the Units unless you accept these Terms and Conditions either
through on-line electronic acceptance (if permitted by the Company) or by
signing and returning to the Company a copy of these Terms and Conditions prior
to the third anniversary of the Grant Date. Signed copies of these Terms and
Conditions should be sent to the attention of: Western Union Stock Plan
Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112. In
addition, notwithstanding any other provision of the Plan or this Agreement, in
order for the restrictions on the Units to lapse, you must execute and return to
the Company or accept electronically an updated restrictive covenant agreement
(and exhibits) if requested by the Company which may contain certain noncompete,
nonsolicitation and/or nondisclosure provisions. Failure to execute or
electronically accept such an agreement prior to the third anniversary of the
Grant Date will cause the Units to be forfeited.
Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Units
that vest in accordance with paragraphs 3, 7 or 9 will be settled as soon as
administratively practicable after vesting (i.e., upon lapse of the restrictions
on the Units). If at any time the Company determines, in its discretion, that
the listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental authority is necessary or desirable as a condition to the issuance
and transfer of Shares to the Executive (or his or her estate), such issuance
and transfer will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained.




--------------------------------------------------------------------------------




4.
Executive may elect to satisfy his or her obligation to advance the amount of
any required income or other withholding taxes (the “Required Tax Payments”)
incurred in connection with the issuance and transfer of the Shares by any of
the following means: (1) a cash payment to the Company, (2) delivery (either
actual delivery or by attestation procedures established by the Company) to the
Company of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(3) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered to Executive having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to Executive, equal to the amount necessary to satisfy any
such obligation, (4) a cash payment to the Company by a broker-dealer acceptable
to the Company to whom Executive has submitted an irrevocable notice of sale, or
(5) any combination of (1) and (2). Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate.

5.
The Units may not be sold, assigned, transferred, pledged, or otherwise disposed
of, except by will or the laws of descent and distribution, while subject to
restrictions. If Executive or anyone claiming under or through Executive
attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.



6.
Executive shall forfeit Executive’s right to any unvested Units if Executive’s
continuous employment with the Company or a Subsidiary or Affiliate terminates
for any reason during the Restricted Period (except solely by reason of a period
of Related Employment or as set forth in paragraphs 7 and 9).



7.
Except to the extent paragraph 9 applies, if Executive’s employment with the
Company or a Subsidiary or Affiliate is terminated involuntarily and without
Cause and on the date of such termination Executive is an eligible participant
in the Severance/Change in Control Policy applicable to members of the Company’s
Executive Committee, subject to the terms of such policy, any then-restricted
Units shall vest on a prorated basis effective on Executive’s termination date.
Such prorated vesting shall be calculated by multiplying the number of Units by
a fraction, the numerator of which is the number of days that have elapsed
between the Grant Date and Executive’s termination date and the denominator of
which is the number of days between the Grant Date and the third anniversary of
the Grant Date. If Executive dies or incurs a Disability during a period of
continuous employment with the Company or a Subsidiary or Affiliate during the
Restricted Period, Executive shall immediately vest, as of the date of such
termination of employment, in any then-unvested Units. If Executive’s employment
with the Company or a Subsidiary or Affiliate is terminated by reason of
Retirement, any then-restricted Units shall vest and be settled on a prorated
basis effective on Executive’s termination date. Such prorated vesting shall be
calculated by multiplying the number of Units by a fraction, the numerator of
which is the number of days that have elapsed between the Grant Date and
Executive’s termination date and the denominator of which is the number of days
between the Grant Date and the third anniversary of the Grant Date.



8.
During the Restricted Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will have no ownership interest or
rights in Shares underlying the Units, including no rights to receive dividends
or other distributions made or paid with respect to such Shares or to exercise
voting or other shareholder rights with respect to such Shares. Executive shall
not be entitled to receive dividend equivalents in connection with this award.



9.
If Executive is eligible to participate in the Severance/Change in Control
Policy applicable to members of the Company’s Executive Committee at the time of
a Change in Control and Executive’s





--------------------------------------------------------------------------------




employment with the Company, a Subsidiary or an Affiliate terminates for an
eligible reason under such policy during the 24-month period commencing on the
effective date of the Change in Control, then, subject to the terms of such
policy, any remaining restrictions applicable to the Units shall immediately
lapse effective on the date of Executive’s termination.


10.
The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material manner any right of
Executive under this Agreement without Executive’s written consent.



11.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Executive and all persons claiming under or through
Executive. By accepting this grant of Units or other benefit under the Plan,
Executive and each person claiming under or through Executive shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.



12.
This grant of Units is discretionary, non-binding for future years and there is
no promise or guarantee that such grants will be offered to Executive in future
years.



13.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Executive’s participation in the
Plan, or Executive’s acquisition or sale of the Shares underlying the Units.
Executive is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.



14.
The validity, construction, interpretation, administration and effect of these
Terms and Conditions and the Plan and rights relating to the Plan and to this
Agreement, shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware, as provided in the Plan. For purposes of
litigating any dispute that arises directly or indirectly under the grant of the
Units or the Agreement (including the Appendix), the parties hereby submit to
and consent to the jurisdiction of the State of Colorado, and agree that such
litigation shall be conducted in the courts of Arapahoe County, or the federal
courts for the United States for the District of Colorado, where this grant is
made and/or to be performed.



15.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed as to foster the intent of this Agreement
and the Plan.



16.
Notwithstanding any other provision of the Plan or this Agreement, except as
otherwise provided in the case of Executive’s termination of employment due to
death, Disability or for an eligible reason under the Severance/Change in
Control Policy applicable to members of the Company’s Executive Committee during
the 24-month period commencing on the effective date of a Change in Control, in
order for the restrictions on the Units to lapse the Company must achieve as a
Performance Measure not less than [____________] of operating income during the
fiscal year ending [__________], as





--------------------------------------------------------------------------------




determined by the Committee based on the Company’s [___] annual financial
statements.


17.
Executive acknowledges that Executive has read the Company’s Clawback Policy. In
consideration of the grant of the Units, Executive agrees to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered from Executive (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the unvested
Units (the “Clawbacked Portion”) and, in such case, the Clawbacked Portion of
the unvested Units shall automatically and without further action of the Company
be cancelled, (b) requiring Executive to deliver to the Company shares of Common
Stock acquired upon the vesting of the Units (to the extent held by Executive),
(c) requiring Executive to repay to the Company any net proceeds resulting from
the sale of shares of Common Stock acquired upon the vesting of the Units or (d)
any combination of the remedies set forth in clauses (a), (b) or (c). The
foregoing remedies are in addition to and separate from any other relief
available to the Company due to Executive’s misconduct or fraud. Any
determination by the Board with respect to the foregoing shall be final,
conclusive and binding upon Executive and all persons claiming through
Executive.



18.
To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code. Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death.



I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:
 
Signature:_________________________
Printed Name: ______________________________
Date:_____________________________
 







